DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant argues the interpretation of the Examiner that the camera of Foltin would detect or capture the headlights of another user is over-simplifying the nature of the light signal information as claimed and that the detector of Foltin must be specifically adapted for the calculation and detection of light reflected from roadside markers. “The detector of Foltin is not disclosed as being adapted to detect non-reflected light or light signals of other users...”
The Examiner respectfully disagrees with the Applicant. Indeed the camera of Foltin would detect or capture the headlights of another user because the camera detects light from the environment and in order for the camera to capture the objects in the environment, it capture all light sources in its view of vision. The interpretation of the light signal information has been given its BRI and the present claim language recites the light signal information is provided from at least one light signal detected by the detector. In other word, the light signal information is a piece of information provided by the detector when at least one light signal is detected. The Examiner does not see any other specifics from the claim language that would provide any specific definition or meaning than what is presented. The clause further stating “the light signal information being derived from the at least one light signal of the another road user indicating a misadjustment of the headlamp”. The Examiner is not able to location from within the originally filed specification any specific derivation of light signal detect. The derivation can simply interpreted as the conversion of the detected light signal by the detector into computer understood information. The “indicating a misadjustment of the headlamp” is merely reciting the detection of the light signal is indicating a misadjustment of the headlamp. 
The disclosure of the originally filed specification does not describe any details or mention of deriving light signals or if there is any distinction between different light signals being detected. The Applicant merely pointed to the whole section of the detailed description for support without any specifics. In fact, the originally filed specification discloses in [00023] that the detector is a camera, “which is arranged in the windshield of the vehicle 1. The detector 11 provides light signal information 15, which is triggered by the light signal 12” and in [00029] that “the other road user 13 produces the light signal 12, for example, with his primary headlamp 20, this is detected by the detector 11 and the detector 11 outputs the light signal information 15 to the control unit 14…” Therefore, the originally filed specification only discloses a simple detection of one or more light signal that trigger an adjustment of the headlight of the host vehicle. 
Foltin discloses that the light signal detected and be recognized from the road markings shows the adjustment of the headlight can be configured to be focused on light signal detected from road markings, out of various light signal detected in the environment. Therefore, the detected light signal can be from any light sources of the environment, including light sources from other road vehicles as discussed in the previous rejection. 
Further, nowhere in Foltin discusses not able to detect non-reflected light or light from other road vehicles. The originally filed specification of the present invention also has no discussion in the specifics of detecting or not detecting reflected light, but more importantly, how to distinguishes reflected light vs direct light.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “providing additional light signal information from the second light signal to the control unit… indicating an additional correction is needed” in lines 4-6 of claim 10 does not appear to have sufficient support from the originally filed specification, especially from [0023]-[0030] cited. The originally filed specification does not appear to have any specific discussion with regard to additional light signal information that indicating an additional correction is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “providing additional light signal information from the second light signal to the control unit… indicating an additional correction is needed” in lines 4-6 of claim 10 does not appear to have sufficient support from the originally filed specification, especially from [0023]-[0030] cited render the claim indefinite because it is not clear what defines additional light signal information and an additional correction needed from the originally filed specification. The Examiner given its BRI to the limitation interprets the additional light signal information are light signal information received at a later time while the vehicle is operating and that the additional correction is another indication of the headlamp is needed to be adjusted at that later time. The rejection below reflect the interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2013/0049588 A1) and Imaeda (US 2014/0169010 A1).
For claims 1 and 8, Foltin discloses a device in a vehicle for detecting misadjustments of a headlamp of the vehicle, the device comprising: a detector with which at least one light signal on the road is detected (Paragraph 0006, 0009, 0012, 0014, 0016, 0017 where the detector detect light signals on the road including the reflected light signal from the headlight); and 
a control unit that receives light signal information from the detector, the light signal information indicating a misadjustment of the headlamp and the control unit generating adjustment information for correcting the misadjustment of the headlamp as a function of the captured light signal information (Paragraph 0022-0024, 0044, 0048). 
Foltin does not specifically disclose the light signal information being derived from the at least one light signal of the another road user. Imaeda in the same field of the art discloses the light signal information being derived from at least one light signal of another road user (Fig. 1-3, abstract, paragraph 0002, 0004, 0042). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Foltin to derive light signal information from at least one light signal of the aother road user, taught by Imaeda to utilize other types of light sources on the road to trigger the adjustment of the head light of the host vehicle.

For claims 2 and 9, Foltin discloses the headlamp of the vehicle has a headlight range adjusting device, wherein the control unit is in operative connection with the headlight range adjusting device, and wherein the adjustment information is output to the headlight range adjusting device (Paragraph 0040, 0044, 0048, where the beam range of the headlight is to be adjusted based on the adjustment value via adjustment device).

For claim 3, Foltin discloses the adjustment information is output to a display instrument of the vehicle so that the misadjustment of the headlamp and/or a need to correct the misadjusted headlamp is displayed to a driver of the vehicle (Paragraph 0024, 0048, 0051, where the calibration information is presented to the driver).

For claim 5, Foltin discloses the adjustment information is not output by the control unit until a plurality of light signal information has been transmitted from the detector to the control unit (Paragraph 0049, where a plurality of light signal information are being transmitted from the detector to the control unit after a number of samples to evaluate and determine the adjustment or calibrate value), but does not specifically disclose the plurality of light signal information being derived from the at least one light signal of the another road user and indicating a misadjustment of the headlamp. Imaeda in the same field of the art discloses the plurality of light signal information being derived from the at least one light signal of the another road user and indicating a misadjustment of the headlamp (Fig. 1-3, 6, abstract, paragraph 0002, 0004, 0042). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Foltin to utilize the plurality of light signal information derived from at least one light signal of the aother road user and indicating a misadjustment of the headlamp, taught by Imaeda to improve the accuracy of the control accounting for hysteresis to trigger the adjustment of the head light of the host vehicle.


For claim 6, Foltin discloses capturing plurality of light signal information by the detector during driving operations on the road (Paragraph 0009, 0012, 0016, 0040, 0048), but does not explicitly disclose the plurality of light signal information captured by the detector is detected from various additional road users. It would have been obvious for one of ordinary skill in the art the plurality of light signal information captured by the detector is detected from various additional road users in view of Imaeda per the discussion above.

For claim 10, Foltin discloses detecting a second light signal via the detector (Paragraph 0006, 0009, 0012, 0014, 0016, 0017, where the system can perform the light signal detection continuously while the vehicle is operating); providing additional light signal information from the second light signal to the control unit (Paragraph 0022-0024, 0044, 0048, where additional light signal information will be provided from light signal being detected at different time, from the second light signal detected); and outputting by the control unit, adjustment information for correcting the misadjustment of the headlamp based on the additional light signal information (Paragraph 0022-0024, 0044, 0048, where the additionally received light signal information are used to correct the misadjustement of the headlamp), but does not specifically disclose the second light signal of the at least one light signal of a further road user via the detector; providing to the control unit the light signal information being derived from the second light signal of the further road user and indicating an additional correction is needed. Imaeda in the same field of the art disclose the second light signal of the at least one light signal of a further road user via the detector; providing to the control unit the light signal information being derived from the second light signal of the further road user and indicating an additional correction is needed (Fig. 1-3, abstract, paragraph 0002, 0004, 0042, where the control system of Imaeda continue to detect additional light signal from other road user and indicating additional correction to the headlight of the vehicle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Foltin to receive the second light signal of the at least one light signal of a further road user via the detector; providing to the control unit the light signal information being derived from the second light signal of the further road user and indicating an additional correction is needed, taught by Imaeda to continuously monitor and correct any misadjustement of the headlamp of the vehicle that may occur while the vehicle is in operation to ensure the proper operations of the headlamp.

For claims 11 and 12, Foltin discloses the adjustment information is output to a headlight range adjusting device that adjusts a cut-off line of a headlight of the vehicle (Paragraph 0039, 0046, 0048, where the ranges of the headlamp are adjusted, therefore adjusting the cut-off line of the headlight of the vehicle when the range of the headlight is adjusted to be shorter or longer).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2013/0049588 A1) and Imaeda (US 2014/0169010 A1) as applied to claim 1 above, and further in view of Salter et al. (US 2018/0001814 A1).
For claim 4, Foltin does not specifically disclose the adjustment information is output to a storage of the vehicle so that the need to correct the misadjusted headlamp is read out from the storage at a later time. Salter in the same field of the art discloses the adjustment information is output to a storage of the vehicle so that the need to correct the misadjusted headlamp is read out from the storage at a later time (Paragraph 0022, 0023). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Foltin to output the adjustment information to storage of the vehicle, taught by Salter so that the adjustment value can be easily accessible and recalled by the control system. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2013/0049588 A1) and Imaeda (US 2014/0169010 A1) as applied to claim 1 above, and further in view of Lu et al. (US 2009/0045323 A1).
For claim 7, Foltin discloses capturing plurality of light signal information by the detector during driving operations on the road (Paragraph 0009, 0012, 0016, 0040, 0048), but does not explicitly disclose the light signal of another road user is output by a primary headlamp or by a rear fog lamp of the vehicle of the another road user. However, it would have been obvious for one of ordinary skill in the art the light signal captured by the detector during operation can be of any light sources of the environment which may include lights from and headlamp or type of lamps of other vehicle of other road users because the detector is capturing all the light signal in its field of view. Even so, Lu in the same field of the art discloses the detector of the subject vehicle detecting the output by a primary headlamp of the vehicle of the other road user (Fig. 5, paragraph 0017, 0029, 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2014/0029792 A1) Kato et al. discloses a vehicle light source detection system detecting oncoming vehicle headlight.
(US 2009/0279317 A1) Tatara discloses an automotive headlamp apparatus controlling light distribution pattern based on detected oncoming vehicle lights.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661